Citation Nr: 0210806	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbar degenerative disc disease with left S1 
radiculopathy, currently evaluated as 60 percent disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had periods of active duty from May 1984 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 21, 2001, which granted a 
motion for remand, vacated a July 2000 Board decision, and 
remanded the case for further development.  The case arose 
from a March 1997 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA)

The Board notes that statements and correspondence dated in 
June 2002 may be construed as raising a claim for entitlement 
to service connection for a psychiatric disorder secondary to 
the veteran's service-connected back disorder.  As this 
matter has not been adjudicated or developed for appellate 
review, it is referred to the RO for appropriate action.

In addition, the Board finds the issue of entitlement to TDIU 
is "inextricably intertwined" with the unresolved claim 
raised by the veteran.  The United States Court of Appeals 
for Veterans Claims (Court) has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal should be identified and fully developed prior to 
appellate review of the certified issue.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, this issue is 
addressed in the remand section of this decision.

The Board also notes additional VA medical evidence was added 
to the record subsequent to the July 2000 Board decision.  
Based upon a review of the record, the Board finds this 
evidence is not pertinent to the matter addressed in this 
decision and that further development is not required prior 
to appellate review.  

Finally, the veteran's attorney indicated in a June 2000 
letter that he no longer represented the veteran and he 
requested that his Power of Attorney be revoked.    The Board 
sent a letter to the veteran in April 2002 asking him if he 
wished to appoint another representative; a VA Form 22a 
(Appointment Of Attorney or Agent As Claimant's 
Representative) was furnished to the veteran at that time.  
In a VA Report of Contact (VA Form 119) dated in May 2002, it 
was noted that the veteran indicated that he did not wish to 
elect further representation; he said that he wanted to 
represent himself. 
FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's current 60 percent rating is the maximum 
evaluation allowed for lumbar degenerative disc disease with 
left S1 radiculopathy; his low back disability is not 
productive of marked interference with employment, nor has it 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.


CONCLUSION OF LAW

The requirements for rating in excess of 60 percent for 
lumbar degenerative disc disease with left S1 radiculopathy 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.14, 4.71a Diagnostic Code 5293 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the October 1997 statement of the case and the April 2000 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the matter 
on appeal, of the information or evidence he must submit, and 
of the action to be taken by VA.  Pursuant to a letter sent 
by the Board in June 2002, the veteran specifically indicated 
in his response that he did not have any additional evidence 
to submit.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA compensation examination in 
November 1999.  The Board finds that evidence sufficient for 
an adequate determination of the matter on appeal has been 
obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  VA records show entitlement to service connection 
for the veteran's lumbar disability was established as 10 
percent disabling in a September 1988 rating decision.  That 
evaluation continued in effect until an increased 60 percent 
disability evaluation was granted in a May 1995 rating 
decision.

VA outpatient records dated in September 1996 noted treatment 
for back pain.  At that time, straight leg raising was 
positive for thigh pain; decompression/fusion was discussed 
as a treatment option if the pain was considered severe 
enough.  In October 1996, the veteran reported an absence of 
pain when he used medication and he reported he experienced 
pain without medication.  He stated he wanted surgery and was 
referred for an orthopedic consultation.  The examiner noted 
the veteran was doing better than when he had been seen the 
previous July and that at that time he had been using 
crutches.  In November 1996, the veteran complained of pain 
radiating to his left foot.  The examiner noted positive 
straight leg raising on the left with decreased sensation 
over his left S-1 distribution and deep tendon reflexes 1+ 
ankle jerk on the left. 

Records show the veteran underwent decompressive laminectomy 
in December 1996.  The history reported on his 
hospitalization record noted the disorder had significantly 
deteriorated over the months prior to admission.  Post 
operatively, on December 30, 1996, it was noted the veteran 
was improving but still hurting.  A diagnosis included the 
comment "doing well."  A January 1997 report noted post 
operative improvement.  The examiner stated the veteran was 
able to do more with less pain but that he was still quite 
limited in activity. 

Subsequent VA outpatient treatment records dated from July 
1997 noted lower back pain as much improved since surgery.  
Outpatient treatment records dated from October 1998 reflect 
complaints of back pain.  A February 1999 progress note again 
reported improvement since the surgery.  VA records also show 
the veteran has coronary artery disease and hypertension and 
that he had been seen in the mental health clinic. 

A November 1999 VA spine examination noted normal ranges of 
motion to the veteran's feet, ankles, knees and hips.  
Sensation was decreased to light touch but not to pinprick 
over the left lower extremity.  Straight leg raising was 
negative bilaterally.  Flexion of the lumbar spine was to 
approximately 60 degrees, extension appeared to be to 30 
degrees, and lateral flexion appeared to be to about 35 
degrees, bilaterally.  There was no pain on palpation and 
there was no evidence of muscle spasm or fasciculation of the 
lumbar paraspinal muscles.  Muscle strength in the lower 
extremities was 5/5 and deep tendon reflexes were present and 
equal.  Gait was completely non-antalgic without the use of 
any assistance devices.  There was no limp. 

Clinically, the veteran had low back pain, with focal 
findings of decreased sensation to light touch but not to 
pinprick over the entire left lower extremity, and decreased 
active range of motion by approximately 10 degrees.  The 
normal range of motion was flexion to 75 degrees; extension 
to 30 degrees and lateral flexion to 35 degrees bilaterally.  
The examiner commented that he did not see any weakened 
movement, excess fatigability or incoordination.  The 
examiner conceded that pain could limit functioning during 
flare-ups, but was unable to provide further comment inasmuch 
as the examiner did not witness a flare-up.  In was concluded 
that the veteran probably could be employed as long as the 
occupation did not consist of prolonged standing, sitting, 
walking, running, or jumping.

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).
In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

The Rating Schedule provides that the maximum rating for 
lumbosacral strain is 40 percent when there is listing of the 
whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71, Diagnostic Code 5295 (2001).  

The Rating Schedule provides that the maximum rating for 
limitation of motion of the lumbar spine is 40 percent when 
it is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  The maximum rating for ankylosis of the lumbar spine 
(unfavorable) is 50 percent.  38 C.F.R. § 4.71a, Code 5289.

The Rating Schedule also provides that the maximum rating for 
intervertebral disc syndrome is 60 percent when it is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel, in a 
precedent opinion, has held that Diagnostic Code 5293, 
intervertebral disk syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
regulations, however, require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2001); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Analysis  As a preliminary matter, the Board notes the 
veteran's current 60 percent rating is the maximum evaluation 
allowed by Code 5293.  The Board recognizes that the Court 
has held that where evaluation is based on limitation of 
motion the question of whether pain and functional loss are 
additionally disabling must be considered; however, the Court 
has also held that such consideration is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, the veteran's 60 percent rating 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted in this 
case. 

The Board notes, however, that the veteran contends his back 
disability interferes with his ability to seek and obtain 
gainful employment.  The Board finds that while lost time 
from work related to a disability may enter into the 
evaluation, the rating schedule in this case is "considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity" of the disability.  See 38 C.F.R. § 4.1. 

The Board finds there is no persuasive evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The November 1999 
VA examiner's opinion is persuasive evidence that the 
veteran's service-connected back disability demonstrates no 
more interference with employment than is contemplated by the 
present schedular rating.  There is no evidence of frequent 
periods of hospitalization related to this disorder.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  (As noted in the introduction to this 
decision, the veteran's unadjudicated claim for service 
connection for a psychiatric disorder is intertwined with his 
claim of entitlement to a total (100 percent) rating based on 
individual unemployability and those issues are the subject 
of the remand below.)  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or extraschedular rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 60 percent for service- 
connected lumbar degenerative disc disease with left S1 
radiculopathy is denied.


REMAND

As noted above, the Board finds the issue of entitlement to 
TDIU is "inextricably intertwined" with the veteran's 
unresolved claim as to entitlement to service connection for 
a psychiatric disorder secondary to the veteran's service-
connected lumbar degenerative disc disease with left S1 
radiculopathy.  See Harris, 1 Vet. App. 180.  The Board notes 
it would be premature and potentially prejudicial to the 
veteran to consider the TDIU issue on appeal prior to 
adjudication of his unresolved claim.  Therefore, appellate 
review of this matter is deferred.
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the 
veteran's claim as to entitlement to 
service connection for a psychiatric 
disorder secondary to the veteran's 
service-connected lumbar degenerative 
disc disease with left S1 radiculopathy.  
If the claim is denied, the RO should 
provide the veteran with notice of the 
determination and his appellate rights.  
Upon receipt of a timely notice of 
disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision(s).  Thereafter, if the veteran 
files a timely Substantive Appeal, the RO 
should certify the issue(s) for appellate 
review.  If the veteran does not complete 
a timely appeal, the RO should return the 
case to the Board for further appellate 
consideration of the TDIU claim, if 
otherwise in order. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue of entitlement to a 
TDIU, if appropriate.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



